—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered December 10, 2001, which, in an action for legal malpractice based on defendant attorneys’ alleged failure to proceed with an inquest or otherwise prosecute a default judgment in favor of plaintiff and against nonparty appellant, denied nonparty appellant’s motion to quash a subpoena served on him by defendant attorneys seeking information about his outstanding obligations to plaintiff and overall assets, unanimously affirmed, without costs.
Any judgment herein cannot exceed “the amount that ‘could or would have been collected’ in the underlying action” (McKenna v Forsyth & Forsyth, 280 AD2d 79, 82). Therefore, any payments or other transfers of value that appellant may have made in satisfaction of the liabilities underlying the default judgment, as well as appellant’s ability to satisfy any such liabilities still outstanding, are material and necessary to the defense of this action. Concur—Nardelli, J.P., Mazzarelli, Buckley, Sullivan and Marlow, JJ.